DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 and 37-41 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 15-18, filed 08/01/2022, with respect to Claims 1-35 and 37-41 with respective to “reestablishment of connection with the cell providing the failed beam” and “based on the first set of PRACH parameter value being associated with the beam failure event and having the first priority that is higher than the second priority associated with the second set of PRACH parameter values, the PRACH procedure using the first set of PRACH parameter values in response to detection of the beam failure” have been fully considered and are persuasive. The rejections of claims 1-35 and 37-41 has been withdrawn. 
Allowable Subject Matter
Claims 1-35 and 37-41 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Murray et al. (US 2014/0369356 A1), which directed to an apparatus including a non-transitory memory including instructions to perform random access in a beam sweeping network having a cell. The network includes a downlink sweeping subframe, an uplink sweeping subframe and a regular sweeping subframe. The apparatus also includes a processor operably coupled to the non-transitory memory. The processor is configured to execute the instructions of selecting an optimal downlink transmission beam transmitted by the cell during the downlink sweeping subframe. The processor is also configured to execute the instructions of determining an optimal downlink reception beam from the optimal downlink transmission beam. The processor is further configured to execute the instructions of determining a random access preamble and a physical random access channel (PRACH) resource via resource selection from the optimal downlink transmission beam. The processor is even further configured to execute the instructions of transmitting, to a node, the selected random access preamble via the PRACH resource and an uplink transmission beam of the uplink subframe; 
Pelletier et al. (US 2013/0242730 A1), which direct to a wireless transmit/receive unit (WTRU) may detect cell congestion by selecting a preamble type as a function of priority level, transmitting the preamble to a serving cell, receiving a random access response (RAR) from the serving cell, determining a congestion state of the serving cell as a function of the received RAR, and/or responding to the congestion state of the serving cell. RACH functionality may be improved by allocating one or more sets of Physical RACH (PRACH) resources to a WTRU. The WTRU may configure the additional PRACH resources based on the allocation. A WTRU may determine a second set of PRACH resources based at least in part on a first set of PRACH resources. A WTRU may determine additional sets of PRACH preambles and may utilize modified PRACH preambles and/or modified PRACH preamble formats. The WTRU may signal additional PRACH resources.
None of these references, take alone or in combination, teaches the claims as, “reestablishment of connection with the cell providing the failed beam” and “based on the first set of PRACH parameter value being associated with the beam failure event and having the first priority that is higher than the second priority associated with the second set of PRACH parameter values, the PRACH procedure using the first set of PRACH parameter values in response to detection of the beam failure” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


August 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478